Order unanimously reversed, with costs, and motion denied without prejudice to renewing the motion in a proper county. Memorandum: Special Term, Chautauqua County, should not have entertained the motion to change venue, on the ground of convenience of witnesses, from Rockland County, in the Ninth Judicial District where plaintiff resides and where the venue of the action was properly laid, to Chautauqua County (Newell v. Huston, 35 A D 2d 908; Upstate Tel-Hotel Corp. v. Prospect House Corp., 12 A D 2d 876; CPLR 2212). In reversing the order granting the relief requested we also note the insufficiency of the papers supporting the application for change of venue (Radatron, Inc. v. Z. Z. Auto Tel., 30 A D 2d 760). (Appeal from order of Chautauqua Special Term changing venue in action for damages for wrongful death). Present — Witmer, J. P., Moule, Cardamone, Goldman and Del Vecehio, JJ.